Citation Nr: 0110629	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-09 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO)
Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bacterial 
folliculitis, to include on the basis of exposure to Agent 
Orange in service.  

2.  Entitlement to service connection for chloracne, to 
include on the basis of exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
November 1999 rating decision in which the RO denied service 
connection for a skin disorder to include folliculitis and 
chloracne.  For reasons that will be explained below, the 
issues have been separated as set forth on the title page and 
will be addressed as two distinct issues on appeal.  


REMAND

Initially, the Board notes that the veteran's service medical 
records are not in the claims folder and, as such, are not 
available for review.  Appellate review of the claims folder 
reveals that the records have been requested on several 
occasions and have not been located.  In April 1997 and again 
in November 1997, statements were received from the National 
Personnel Records Center (NPRC) which indicated that the 
veteran's records had been loaned to the Air Force Board for 
Correction of Military Records (BCMR) on December 27, 1996, 
and were not available at those times.  There is a subsequent 
notation in the claims folder dated in June 1998 from the 
NPRC that the veteran's records were never received at that 
facility.  The veteran's travel orders on file at the NPRC 
confirmed the veteran's service in Vietnam.  There is a 
heightened duty to assist the veteran under these 
circumstances.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board finds that there has not been an adequate 
explanation for the absence of the veteran's service medical 
records from the claims folder.  

With respect to the claim of entitlement to service 
connection for folliculitis based on a theory that the 
disorder is related to exposure to Agent Orange, the Board 
observes that the statutory presumption that certain diseases 
are the result of exposure to a herbicide in service is 
inapplicable with respect to folliculitis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2000).  The inclusion 
of certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to a herbicide agent.  38 U.S.C.A. § 1116(b)(1); 61 
Fed.Reg. 41368-41371 (1996).  Moreover, the Secretary, under 
the authority granted by the Agent Orange Act of 1991, has 
specifically indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a number of diseases.  61 Fed.Reg. 41442-41449 (1996).  
Still, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 (e) does not preclude him 
from establishing service connection by way of proof of 
actual direct causation.  The veteran may attempt to 
establish his claim through the submission of an independent 
medical opinion which is deemed by the RO or the Board to be 
persuasive of the position that the veteran's folliculitis 
is, in all likelihood, attributable to service.  Cf. Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). This opinion can, 
and will, be weighed against the findings of the Secretary.  
In addition, because chloracne is a disease subject to 
presumptive service connection under 38 C.F.R. § 3.309 if it 
is shown to be manifest to a degree of 10 percent or more 
within the first post-service year, the veteran may establish 
entitlement to service connection on that basis.  If the 
veteran's chloracne is not shown to be manifest to a degree 
of 10 percent or more within the first post-service year, the 
veteran may also attempt to establish his claim of 
entitlement to service connection for chloracne through the 
submission of an independent medical opinion linking that 
disorder to the veteran's military service.  Cf. Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA outpatient treatment records show that the veteran has 
been followed for bacterial folliculitis.  In December 1997, 
treatment records indicated that the veteran's bacterial 
folliculitis was most likely associated with exposure to 
Agent Orange based on his transport duties in service.  The 
same notation was made by the same VA physician, Dr. Vaughan, 
in July 1998.  

In a June 1998 letter from the Associate Chief of Staff for 
Administrative Medicine, the veteran was advised to open a 
claim for bacterial folliculitis based on Agent Orange 
exposure based on the results of his Agent Orange examination 
and associated dermatological consultation.  

On VA examination in October 1999, the veteran reported the 
onset of lesions in 1971.  He complained of pruritus and pain 
with mild scarring.  On examination, the veteran was noted to 
have scattered lesions on his face, neck, scalp, chest and 
back.  There were ulcerations on his scalp and mild scarring.  
The diagnosis was chloracne

A January 2000 lay statement from an individual who served 
with the veteran was received.  It was indicated that the 
veteran's flight suit was soaked with Agent Orange and he 
developed a rash on his neck, stomach, chest and groin area 
for which he was treated by the flight surgeon.  This 
individual observed the outbreak of the rash.  

Where the record before the Board is inadequate, a remand is 
required.  In this instance, the Board finds it appropriate, 
after the veteran's service medical records have been 
obtained and associated with the claims folder, to afford the 
veteran a VA examination to assess the nature and likely 
etiology of his skin disorder(s).  Moreover, it is 
appropriate to ascertain the approximate onset of the 
veteran's skin disorder(s) for consideration of presumptive 
service connection of chloracne, as well as direct service 
connection for bacterial folliculitis and chloracne.  On 
remand, it is emphasized that the development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board further finds that a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

Based on the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the BCMR and 
determine where the veteran's service 
medical records are currently located.  
If the veteran's service medical records 
remain at that facility, to which they 
were loaned in December 1996, the RO 
should retrieve the veteran's service 
medical records in their entirety and 
associate them with the claims folder.  
If the veteran's service medical records 
are no longer at that facility, the BCMR 
should indicate the current location of 
the veteran's service medical records and 
the RO should obtain the records 
therefrom for association with the claims 
folder.  

2.  The RO should contact the veteran and 
ask him to submit documentation of the 
onset of his folliculitis and of his 
chloracne, either in service or within 
one year of his discharge from service.  
All records should be associated with the 
claims folder.  

3.  The RO should also ask the veteran 
whether he has received any treatment for 
his folliculitis or his chloracne since 
October 1999, the date of the last VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain for association with the 
claims folder all pertinent treatment 
records from any facility identified by 
the veteran which have not already been 
placed in the claims folder.  If the RO 
is unable to obtain records from any 
sources identified by the veteran, he 
should be so notified.  

4.  Thereafter, the veteran should be 
afforded VA dermatological examination to 
determine the nature and etiology of all 
skin pathology, to include folliculitis 
and chloracne.  All clinical findings 
should be reported in detail and the 
claims folder must be made available to 
the examiner for review.  Based on the 
examination and review of the claims 
folder, the examiner should indicate 
whether the veteran has folliculitis and 
or chloracne and, if so, provide a 
medical opinion in response to the 
following questions: (a) is it at least 
as likely as not that the veteran's 
folliculitis had its onset in service or 
is otherwise related to service? (b) is 
it at least as likely as not that the 
veteran's chloracne had its onset in 
service or is otherwise related to 
service? (c) is it at least as likely as 
not that the veteran's chloracne was 
manifest within the first post-service 
year?  The VA examiner should also 
comment specifically on the medical 
opinion of Dr. Vaughan dated in July 1998 
which appears to suggest a nexus between 
the veteran's folliculitis and Agent 
Orange exposure during service.  A 
complete rationale for all opinions 
expressed must be provided.  

5.  Thereafter, the RO should again 
review the veteran's claims, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its conclusion, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

6.  If any benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished with 
an appropriate SSOC and given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


